UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7384



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALONZO MATIN WILSON, JR., a/k/a June,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-97-117)


Submitted:   December 19, 2002          Decided:    December 31, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alonzo Matin Wilson, Jr., Appellant Pro Se. Janet S. Reincke,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alonzo M. Wilson, Jr., seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   We have reviewed the record and conclude for the reasons

stated by the district court that Wilson has not made a substantial

showing of the denial of a constitutional right. See United States

v. Wilson, No. CR-97-117 (E.D. Va. July 16, 2002). Accordingly, we

deny a certificate of appealability and dismiss the appeal. See 28

U.S.C. § 2253(c) (2000).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2